Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 – 5, 7 – 8, 10 – 11, 13 – 17, 19 and 20 are pending.

Allowable Subject Matter
Claims 1, 3 – 5, 7 – 8, 10 – 11, 13 – 17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 8 and 17 (renumbered as 1, 6, 13) directed to a plurality of process devices within a process with each device having one or more real-time data values representing a current state thereof, a segmented database having separate shared memory segments comprising: a real-time database segment including one or more real-time fields adapted to store the real-time data values representing the current state of the process devices within the process; and a first configuration database segment and a second configuration database segment, each configuration database segment including one or more configuration fields adapted to store configuration data values representing one or more characteristics of the process devices, wherein the first and second configuration database segments are separate from the real-time database segment, wherein the real-time database segment comprises a shared memory referenced by the first and second configuration database segments, and wherein the first and second configuration database segments are responsive to a configuration switch to alternatively enter one of an operational state and an edit state; and a computing device configured to execute a real-time application for performing one or more of the following operations on the segmented database: reading the real-time data values from the real-time fields and reading the configuration data values from the configuration fields as a combined atomic record structure during the operational stat


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164